DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021 has been entered.
The amended claims of April 9, 2021 have claims 1, 3-8, 10-15, 17-20 pending. Claims 1, 3, 8, 10, 15, and 17 are amended. 
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  Each of these claims recite “…multiple bushings having bored of various sizes….” It is believed that the multiple bushings have bores of various sizes. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5 and 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchellero (US 4610561) in view of Traylor (US 6318672) and Siquier (US 2019/0092498).
Regarding Claim 1, Cecchellero discloses a pallet assembly comprising a bushing (cubic body 3 at joints 2) wherein each bushing joint is securably insertable into bushing openings (holes 11) defined in the bars (1) which comprise the bottom pallet assembly panel, top pallet assembly panels and pallet assembly sidewalls. Please note that the bars of Cecchellero are construed as panels in this claim interpretation.   Cecchellero also discloses that panels may be mounted to the bars via holes (16, 19 - Col. 4 Lines 12-16). The bushings/joints of Cecchellero are configured to sit flush or nearly flush with the assembly panels/bars. Cecchellero does not disclose that each bushing is selected from a group comprising multiple bushings having bores of various sizes and one or more apertures of varying sizes that are communicative with the bores.
Traylor discloses a similar mounting structure comprising a plurality of bushings (12, 14, and 15). These bushings have bores of various sizes and one or more apertures of varying sizes that are communicative with the bores. One bushing (12) has a base (52) and a center body comprising an axial end and sidewalls extending from the base to the axial end. The base and the sidewalls define an aperture (where bolt 16 is installed) that is substantially smaller diameter than the bore. 
A second bushing (14) comprises a base (30) and a center body comprising an axial end and a sidewalls extending from the base (28) which defines a bore and the axial end defining an aperture (where pin 18 is inserted) that has substantially similar 
 One or more individual bushings may be selected from the group of multiple bushings to provide an acoustical mounting point for quick disconnection. Cecchellero and Traylor are analogous inventions in the art of attachment fittings for sectional structures. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the threaded bore bushings of Cecchellero with the multiple bushings having different bore sizes and apertures as seen in in Traylor in order to provide different acoustically insulating attachment points at different areas (Col. 1 Lines 20-29).
For example, Traylor Element 12 provides a threaded donut shaped lower mount which attaches via a bolt (16) in the same manner as Cecchellero (Col. 1 Lines 59-67). Taylor Element 14 provides a removable pin connection with the ceiling that carries no gravity load but does restrain the cabinet from any sideways or fore and aft movement (Col. 2 Lines 14-16). Traylor element 15 has a vertically positioned slot (52) that allows for vertical movement of a pin (Col. 2 Lines 17-28). Therefore, based on the intended use and expected connection point, a person having ordinary skill in the art would be capable of selecting the bushings seen in Traylor having varying bore sizes and shapes to provide different connection points (to the surrounding structure) and connecting means (such as screw threading or a pin connection) in the invention of Cecchellero. 
Cecchellero does not disclose a utility panel assembly, which is supportively disposable on the bottom pallet assembly panel and which comprises a utility panel having multiple connectors. 
Siquier discloses a similar modular, frame based enclosure (1, 120) with a utility assembly panel (3) which is supportively disposable on the bottom pallet assembly panel and which comprises a utility panel (3) having multiple connectors or interfaces (7) – Paragraphs 0074-0075. Cecchellero and Siquier are analogous inventions in the art of modular frame enclosures for electronics
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pallet assembly of Cecchellero with the utility panel assembly seen in Siquier in order to provide a means for testing or development of a satellite payload (Paragraph 0073). 
Regarding Claim 3, in Figure 1, Cecchellero discloses lifting hoists (5) each of which comprises a curved lug element respectively compatible with and insertable into one or more of the multiple bushings and mounting feet (4) each comprising an articulated padded foot element which are respectively compatible with one or more of the multiple bushings.
Regarding Claim 4, Siquier discloses the utility panel assembly further comprises a base attachable to the bottom pallet assembly panel (via mechanical interfaces 108 and 110), a frame defining an access opening (106) and a body supportive of the utility panel and the frame (Paragraph 0088).
Regarding Claim 5, Siquier discloses the multiple connectors comprise an electronic connector (106) that combines data interface and power supply port (Paragraph 0088). 
Claims 8, 10-12 largely repeat the limitations of Claims 4-5 discussed above. 
Claims 6-7, 13-14, and 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Cecchellero (US 4610561) in view of Traylor (US 6318672) and Siquier (US 2019/0092498) as applied to claims 1, 8, and 15 above, and further in view of Ingham (US 2903219).
Regarding Claim 6, Modified Cecchellero discloses the limitations of Claim 1 as discussed above. Modified Cecchellero does not disclose a transport cart and tooling features for supportively connecting the pallet assembly sidewalls to the transport cart, wherein the tooling features supportively connect opposite pallet assembly sidewalls to the transport cart.
Ingham discloses a similar rectangular container (30) comprising a transport cart (10) and tooling features (32) for supportively connecting the pallet assembly sidewalls to the transport cart, wherein the tooling features supportively connect opposite pallet assembly sidewalls to the transport cart. Modified Cecchellero and Ingham are analogous inventions in the art of rectangular containers with features to aid in transportation. Modified Cecchellero and Ingham are analogous inventions in the art of frame containers with means to facilitate transportation.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame body of Modified Cecchellero with the transport cart and tooling features of Ingham in order to provide a 
Regarding Claim 7, Ingham discloses plate elements (as seen in Figure 5) attachable to the sidewalls and rotational elements (32a) that extend outwardly from the plate elements to define the rotational axis.
The limitations of Claims 13-15, 17-20 are found in Claims 1, 6 and 7 as discussed above. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the Arguments submitted on April 9, 2021, Applicant believes that the limitations relating to the bores sizes and diameters were not present in Cecchellero. Applicant believes that the Examiner did not even attempt to map these claimed features of the various components of the bushings/joints of Ceccechellero.
The Applicant is correct. 
The Examiner did not map these claimed features onto Ceccehellero because the previously used Gates (US D515910) reference was used to show common bushing structures that are similarly threaded and used to attach components. In order to accommodate different screw diameters, different threaded bore sizes would be used in the bushings.
The present rejection more clearly depicts common bushing types and diameters as disclosed in Traylor (US 6318672). These bushings each have a base and a center body comprising an axial end and sidewalls defining one or more apertures that each have substantially smaller or substantially similar diameters as the bore. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GIDEON R WEINERTH/Examiner, Art Unit 3736